Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 and 42-53 are objected to because of the following informalities: Claim 1 should recite “a computer apparatus” in the preamble while the dependent claims 2-8 and 45-61 should recite “the computer apparatus” in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 42-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2011/0075828 (“Okita et al.”).

Regarding claim 1, Okita et al. discloses a computer apparatus providing a back-end server function to enable phone calls to be actionable objects on a user device (call application server 102), the computer apparatus comprising: 
	a processor and data storage (fig. 2, [0034] call application server 102 includes processor and history/data storage 208); 
	the data storage being arranged to store data relating to phone calls made by a user with third parties (fig. 3, history and data storage 208 with history cache 206, [0043] call list associated with a user); 
	the processor and data storage being constructed and arranged to: 
	receive data relating to a phone call being made or having been made by a user with a third party and to add the data to the data storage, the phone call being at least one of an outgoing phone call and an incoming phone call (fig. 4 discloses a method for collecting call history information [0046] monitor system for any new calls in step 402 (therefore incoming or outgoing) and send message with call information to CAS at step 406 to generate a unique history record ID at step 410 to be stored at step 414); and 
	transmit to the user device data relating to the phone call made by the user with the third party, the transmitted data enabling the user device to create or update an actionable object relating to the call with the third party on the user device (fig. 6 discloses a method for data retrieval process, retrieves call history record for user at step 604 and sends records to the requestor at step 606). Regarding the “actionable object” Figs. 8-13 represent a graphical user interface displayed to the user showing call history information. [0057] The graphic user interface 800 also includes a plurality of action buttons 808 for taking action on a selected history records such as contacting the sender by initiate a return call, the deleting a history record, showing the properties of the history record etc.
Regarding claim 2, Okita et al. discloses the computer apparatus according to claim 1, the processor and data storage being arranged to query a remote database to obtain at least some of the data relating to the phone call being made or having been made by a user (fig. 14, data transfer between a plurality of call application servers, therefore data may be retrieved remotely).

Regarding claims 3 and 4, Okita discloses the computer apparatus according to claim 1, the processor and data storage being arranged to receive data relating to the location of the user or third party when the call was made ([0047] data includes location based presence (GPS) information), and to update data in the data storage relating to phone calls made by the user in accordance with the received location data (fig. 3, add/update/delete record notification 318).
Regarding claim 5, Okita et al. discloses the computer apparatus according to claim 1, the processor and data storage being constructed and arranged to store registration details of plural phone devices associated with a user ([0004] The present invention overcomes the deficiencies of the prior art with a system and method for maintaining history records for a user across multiple clients),
	the processor and data storage being constructed and arranged to receive data relating to calls made by the user using any of the plurality of phone devices associated with the user and to consolidate the data ([0004] the enhanced history system is particularly advantageous because regardless of the endpoint (e.g., phone, thin client, personal call manager or standalone IP phone) with which the user is interacting, the history information specifically for that user is delivered by the call application server to that endpoint).Regarding claim 6, Okita et al. discloses the computer apparatus according to claim 1, the processor and data storage being constructed and arranged to receive data relating to actions selected by use of the actionable object on the user device ([0058], Figs. 8-13, the graphic user-interface 800 allows the table 806 to be sorted according to any displayed attributes of the history record. By selecting the attribute (one mouse click), the attributed is selected as the criterion for sorting, by selecting the attribute again (another mouse click), the sorting toggles from ascending or descending order.).
Regarding claim 8, the computer apparatus according to claim 1, the processor and data storage being constructed and arranged such that the data relating to the phone call made by the user and that is transmitted to the user device comprises summary analytics relating to the phone call made by the user ([0038] information includes parties to the call, user ID, starting time of the call, duration, trunk information, account code information, account code name, whether the call was secured not, message ID of a voice message is left, routing slip, and a time label).
Regarding claim 42, Okita et al. discloses computer apparatus according to claim 1, wherein the actionable object includes a user-selectable icon or button that, when selected by the user, prompts the user device to flag the phone call if the phone call is unflagged or unflag the phone call if the phone call is flagged (Fig. 11 and Fig. 13. Note that Applicant’s specification paragraph [0093] discloses “An option relating to the flagging aspect that may be made available is the ability to view only those calls that have been flagged. The calls whose metadata indicates that the flag has been set may be displayed in a list view.” Therefore, the claimed flag or unflagged can simply referred to all records marked with a specific account code such that when the user selects a call history of an account code only those labeled (or flagged) with the corresponding code will be displayed.).

Regarding claim 43, Okita et al. discloses the computer apparatus according to claim 1, wherein the actionable object includes a user-selectable icon or button that, when selected by the user, prompts the user to enter one or more tags for the phone call, where each tag is a searchable string of text (fig. 13, account code 1308). Regarding claim 44, Okita et al. discloses the computer apparatus according to claim 43, wherein the one or more tags are automatically applied to the phone call based on one or more previous tags applied to a previous phone call from the same phone number or contact ([0038] the telephony system 204 provides the history system 202 with information about calls made using the VoIP system including information necessary to create a history record. In one embodiment, this information includes parties to the call, user ID, starting time of the call, duration, trunk information, account code information, account code name, whether the call was secured not, message ID of a voice message is left, routing slip, and a time label.).
Regarding claim 45, Okita et al. discloses the computer apparatus according to claim 1, further comprising a call history archive in the data storage adapted to receive and store data relating to the phone call being made or having been made (Fig. 3, history cache 206 comprising call records). Regarding claim 46, Okita et al. discloses the computer apparatus according to claim 45, wherein the data storage is adapted to store data relating to all phone calls made by the user without the need to delete the data when a predetermined storage limit associated with the user is reached (Fig. 14, [0063] Having a plurality of call application servers 102a, 102b makes the particular architecture of the present invention advantageously because it is scalable with the size of the IP telephony system 100).
 Regarding claim 47, Okita et al. discloses the computer apparatus according to claim 45, wherein the data in the call history archive can be exported to another device (fig. 14, [0062] The present invention is also advantageous because the call history for a particular user, user 1, can be migrated between the first call application server 102a and the second call application server 102b.).Regarding claim 48, Okita et al. discloses computer apparatus according to claim 45, wherein the data relating to the phone call being made or having been made is stored in the data store with a note, comment, or tag(s) including one or more searchable text strings (fig. 11, call note field 1102). 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of U.S. Publication No. 2003/0187672 (“Gibson et al.”)

Regarding claim 7, Okita et al. discloses methods for contacting the third party from the call history data but does not disclose on receipt of an instruction initiated by selection of an action by the user to share the data relating to the phone call with a third party, the processor causes the data relating to the phone call to be shared with the third party. 
	However, in a similar field of endeavor, Gibson et al. discloses during a conversation between a user and a third party such as an agent and a customer, the support agent may selection an option of " Send File" button 188 to send a file directly to the customer the agent is corresponding with in the chat panel 184, such as through a send attachment mechanism in the chat program or through an e-mail to the customer. Selection of the history button 190 would display customer support information for the customer. This information may be gathered from the call notes field 98 in the call records 90 for that customer, queried on the customer ID 94. The history list may display a list of customer call incidents as hypertext that when selected lead to the call notes 98 content describing that customer support session ([0030] and illustrated in Fig. 5).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okita et al. such that the user can share call history data with the third party such as disclosed in Gibson et al. because the information can help resolve customer inquiries for example in a call center environment past call data is pertinent to a current call.
Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of KR 20100028620 (“Kang”).

Regarding claim 49, Okita et al. does not specify the call record wherein voice data of the user in a phone call with a third party is recorded by the user device and stored in data storage. 
	However, in a similar field of endeavor, Kang discloses a system for recording and storing call history data between a user and a third party, in this case an agent and a customer. There is provided a recording unit for starting and ending recording of a telephone call according to a start event and stop event generated by an event processing apparatus (translation page 9, [0040]). The telephone conversations are stored in main server 50 (translation page 13, [0057])
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include voice recording in the call history data of Okita et al. because recorded telephone conversations between customer and agent and the recorded call data can be used as means of ensuring evidence in case of future disputes or handling future communications (Kang translation, page 3).Regarding claim 50, Okita et al. in view of Kang discloses the computer apparatus according to claim 49, wherein voice data of the third party is recorded by a user device of the third party and stored in data storage (Kang translation page 10 [0044] records the contents of the conversation between the customer and the agent). Regarding claim 51, Okita et al. in view of Kang discloses the computer apparatus according to claim 50, wherein the back-end server combines the voice data of the user and the voice data of the third party into a playable, downloadable, and sharable recording file of the phone call including the voice data of the user and the voice data of the third party (Kang translation page 13, [0058] the recording is stored as a file and is searchable, playable and sharable). 
Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of KR 20100028620 (“Kang”) and further in view of U.S. Publication No. 2013/0303130 (“Dhodapkar”).
Regarding claims 52 and 53, Okita et al. in view of Kang et al. discloses recording a conversation but does not further discloses wherein the voice data of the user is transcribed into text data, wherein the voice data of the user is transcribed into text data by means of a microservice.
	However, in a similar field of endeavor, Dhodapkar also discloses a method of recording a call between an originator and a target (user and third party). The subscriber may set preferences indicating that all voice notes should be stored as-received, i.e. as audio, video, and/or data, or that all voice notes should be converted to text. The subscriber may also set preferences regarding how to post-process certain types of voice notes. For example, the subscriber may indicate that all name and phone number combinations be automatically stored in the subscriber's contact list. In another example, the subscriber may indicate that all addresses be located in a mapping application and/or entered into a navigational application. As is apparent, there are numerous possibilities for how the target UE 510 may post-process voice notes, and embodiments of the invention are not limited to any particular one ([0040]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a microservice to transcribe the voice data into text data as disclosed by Dhodapkar based on preset preferences in order for the stored audio to be searched post processing for the triggered content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652